Citation Nr: 0714721	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-38 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to March 
1975.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The record reflects that the veteran was scheduled for a 
Travel Board hearing in December 2005.  Without explanation, 
the veteran failed to report for the hearing scheduled, and 
neither he nor his representative has requested any further 
rescheduling.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  In a December 1997 decision, the Board determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for schizophrenia.  

2.  Evidence submitted since the December 1997 Board decision 
does not raise a reasonable possibility of substantiating the 
claim on the merits.


CONCLUSION OF LAW

The December 1997 Board decision is final.  Evidence received 
since the December 1997 Board decision is not new and 
material and the veteran's claim of entitlement to service 
connection for schizophrenia is not reopened.  38 U.S.C.A. 
§§ 5108, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits and that the VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should provide any evidence in his possession 
pertaining to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
November 2003, prior to the initial adjudication of his claim 
in the February 2004 rating decision at issue.  An additional 
VCAA letter was sent in December 2004.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the December 2004 letter 
stated:  "If you have any evidence is in your possession 
that pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

In addition, the November 2003 letter informed the veteran:

You were previously denied service-
connected compensation for schizophrenia 
and were notified of the decision by 
letter dated 04-21-95.  The appeal period 
for this decision has expired and the 
decision is final.  In order to 
reconsider this issue, we need "new and 
material evidence."  

1.  To qualify as "new," the evidence 
must be submitted to VA for the first 
time.  

2.  In order to be considered "material 
evidence," the additional information 
must relate to an unestablished fact 
necessary to substantiate your claim. 

New and material evidence must raise a 
reasonable possibility, that when 
considered with all the evidence of 
record (both new and old), that the 
outcome (conclusion) would change.  The 
evidence can't simply be redundant 
(repetitive) or cumulative of that which 
we had when we previously decided your 
claim.

Moreover, the veteran was notified in the February 2004 
rating decision on appeal, as well as the August 2004 
statement of the case, that he was previously denied 
entitlement to service connection for schizophrenia because 
the evidence showed that the condition preexisted service and 
was not aggravated therein.  Accordingly, the veteran has 
received a sufficient explanation of what evidence must be 
submitted to reopen his claim.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim to reopen, but he was not provided 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  Despite the inadequate notice provided him on these 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that new 
and material has not been received to reopen the claim of 
service connection for schizophrenia, any question about the 
appropriate disability rating and effective date to be 
assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes private treatment records.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Presumption of soundness/aggravation of preexisting 
disability

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the preservice 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury preexisted 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent and increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. § 3.306(a) (2006).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to inservice treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Finality/new and material evidence

When an issue has been previously denied by the Board, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. § 7104 (West 2002).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in August 2003, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

By a decision in June 1975, the RO denied the veteran's claim 
for service connection for schizophrenia on the basis that 
the condition clearly pre-existed service and was not 
aggravated therein.  He did not file an appeal of that 
decision.  Thereafter, by decisions in November 1990 and 
August 1991, the RO denied the veteran's application to 
reopen his claim for service connection for schizophrenia.  
He did not file an appeal of those decisions either.  

In a December 1997 decision, the Board determined that new 
and material evidence had not received to reopen the claim 
for service connection for schizophrenia.  The evidence at 
that time included the veteran's service medical records and 
private medical records dated from 1973 to 1995 showing, in 
substance, that the veteran was diagnosed and treated for 
paranoid schizophrenia before his period of service.  On his 
July 1974 entrance examination, he reported that he had 
failed a mental test; however, psychiatric evaluation 
revealed no abnormality and he was found to be qualified for 
enlistment.  Starting in October 1974 medical records show 
that the veteran was seen for psychiatric treatment for, 
among other things, schizophrenia. Thereafter, in a Medical 
Board Proceeding in December 1974, the veteran reported a 
pre-service history of treatment and hospitalization for 
psychiatric disorders in 1973 and 1974 and after examination 
was found to be medically unfit for duty due to a preexisting 
disorder diagnosed schizophrenia, paranoid type.  Subsequent 
private medical records show continued treatment for paranoid 
schizophrenia.  

In its December 1997 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim.  That is, he had not submitted medical evidence 
showing that his preexisting psychiatric condition was 
aggravated in service.  

In August 2003, the veteran sought to reopen his claim.  

Analysis

As explained above, the present inquiry is whether any of the 
newly received evidence raises a reasonable possibility of 
substantiating the claim, namely, whether such evidence 
suggests that the veteran's preexisting psychiatric condition 
was aggravated in service.  

The evidence added to the record since the 1997 Board 
decision consists of private treatment records from Dorothea 
Dix Hospital, Davidson County Mental Health and Wake County 
Mental Health Services dated from 1976 to 2003.  While the 
above cited medical evidence may be considered "new" in that 
it was not of record at the time of the 1997 Board decision, 
it is not "material" because it does not show that the 
veteran's preexisting schizophrenia was aggravated in 
service.  On the contrary, the evidence merely reflects past 
and current treatment of schizophrenia without any indication 
that the condition was aggravated in service.  In this 
regard, the Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  Therefore, this evidence does not raise a 
reasonable possibility of substantiating the claim. 

With respect to the veteran's own statements on file in 
support of his claim, these are essentially reiterations of 
similar contentions raised in 1997 and are therefore not new.  
It is now well-established that a layperson without medical 
training, such as the veteran, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Consequently, because there is no competent medical evidence 
that the veteran's preexisting schizophrenia was aggravated 
in service, the new evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The evidence which has been presented since December 1997 
does not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2006).  Therefore, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for schizophrenia is 
unsuccessful.  The recently submitted evidence not being both 
new and material, the claim of service connection for 
schizophrenia is not reopened and the benefit sought on 
appeal remains denied.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.  The claim remains denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


